Exhibit In re CHARYS HOLDING COMPANY, INC Case No. 08-10289 (BLS) Debtor Reporting Period: July 1 through 31 PAYMENTS TO INSIDERS AND PROFESSIONALS Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary. INSIDERS NAME TYPE OF PAYMENT AMOUNT PAID TOTAL PAID TO DATE BillyVRay, Jr Gross Payroll $ 25,000 $ 137,500 BillyVRay, Jr Car Allowance 500 $ 3,000 Gable Apartments (for B RayJr) Apartment Rental - $ 2,148 BillyVRay, Jr TOTAL 142,648 Michaei Oyster Gross Payroll 20,833 $ 114,583 MichaelOyster Car Allowance 500 $ 3,000 MichaelOyster Travel, Meals and Entertainment 6,089 $ 31,248 MichaelOyster Reimburse: ordinary business expenses 649 $ 4,141 MichaelOyster TOTAL 152,972 RaymondSmith Gross Payroll 20,833 $ 114,582 RaymondSmith Car Allowance 500 $ 3,000 RaymondSmith Reimburse: ordinary business expenses 1,200 $ 10,734 RaymondSmith Travel, Meals and Entertainment 471 $ 2,598 RaymondSmith TOTAL 130,914 MichaelBrown Gross Payroll $ 52,083 AlecMcLarty Lead DirectorFees 15,000 $ 75,000 Travel, Meals and Entertainment - $ 8,743 DavidGerqacz DirectorFees 2,000 $ 20,250 Travel, Meals and Entertainment - $ 421 DennisHayes DirectorFees - $ 17,625 Travel, Meals and Entertainment . $ 2,518 JohnJordan DirectorFees 2,000 $ 18,000 Travel, Meals and Entertainment $ 3,062 DavidRay Gross Payroll - $ 13,961 BrandonRay Gross Payroll - $ 11,250 AyinTower Management Affiliate Transfer Out - $ 20,300 Contemporary Constructors, Inc. Payments made on behalf of sub 15,039 $ 17,846 TOTAL PAYMENTS TO INSIDERS $ 110,614 $ 655,003 BANKRUPTCY PROFESSIONALS NAME DATE IF COURT ORDER AUTHORIZING EMPLOYMENT AMOUNT APPROVED AMOUNT PAID TOTAL PAID TO DATE TOTAL INCURRED & UNPAID* Weil, Gotshal & Manages LLP 3/7/2008 n/a $ - $ - $ 1,309,400 Richards, Layton & Finger, P.A. 3/7/2008 n/a - - 100,227 Milbank, Tweed, Hadley & McCIoy 4/14/2008 n/a - - 1,074,461 Morris, Nichols, Arsht, & TunnelL Pending n/a - - 51,546 MichaelBrenner 3/7/2008 $ 85,501 16,667 52,167 33,334 AlixPartners, LLP 3/7/2008 n/a - - 1,881,164
